Citation Nr: 1205174	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to service-connected burial benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to January 1946.  He died in May 2009.  The appellant is the deceased Veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her appeal (VA Form 9), received in March 2010, the appellant requested a videoconference hearing before a Veterans Law Judge (VLJ) at the RO.  In June 2011, the appellant was notified that a videoconference hearing was scheduled for July 13, 2011.  However, that same month, a notice was received from the appellant in which she withdrew her request for a videoconference hearing, and requested a hearing before a traveling Veterans Law Judge (VLJ) at the RO.  

The United States Court of Appeals for Veterans Claims has determined that an appellant has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must be scheduled for the next available hearing at the RO before a VLJ from the Board in the order that the request have been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing before a member of the Board at the Muskogee, Oklahoma, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


